Cite as 2014 Ark. App. 240

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-1128


JAMES ELLIOTT LOAR, JR.                           Opinion Delivered   April 23, 2014
(DECEASED)
                      APPELLANT
                                                  APPEAL FROM THE ARKANSAS
V.                                                WORKERS’ COMPENSATION
                                                  COMMISSION [NO. F505209]

COOPER TIRE & RUBBER CO. ET
AL.
                    APPELLEES                     AFFIRMED; CROSS-APPEAL MOOT



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from a decision of the Arkansas Workers’ Compensation Commission

denying death benefits to the surviving beneficiaries of the decedent, Mr. James Loar, Jr. Loar

overdosed on methadone in 2009 while being treated for withdrawal from opiates prescribed

for pain resulting from his 2005 compensable injury. The Commission denied benefits,

finding that decedent was prone to drug addiction; that he intentionally overdosed without

suicidal intentions; and that his intentional overdose was an independent intervening cause

unconnected with the work. The beneficiaries argue that the evidence is insufficient to

support the Commission’s finding. We affirm.

       Arkansas Code Annotated section 11-9-527 (Repl. 2012) provides for death benefits

to be paid to dependents of workers who die as the result of compensable injuries. However,

by definition, “benefits shall not be payable for a condition which results from a

nonwork-related independent intervening cause following a compensable injury which causes
                                  Cite as 2014 Ark. App. 240

or prolongs disability or a need for treatment.” Ark. Code Ann. § 11-9-102(4)(F) (Repl.

2012). Such a nonwork-related independent intervening cause does not require negligence

or recklessness on the part of a claimant, id., but will arise if the death is the result of conduct

by the decedent that was unreasonable under the circumstances. See Guidry v. J & R Eads

Construction Co., 11 Ark. App. 219, 669 S.W.2d 483 (1984).

       In reviewing workers’ compensation decisions, we view the evidence and all

reasonable inferences deducible therefrom in the light most favorable to the Commission’s

findings, and we affirm if the decision is supported by substantial evidence. Wal-Mart Stores,

Inc. v. Sands, 80 Ark. App. 51, 91 S.W.3d 93 (2002). Substantial evidence is that which a

reasonable person might accept as adequate to support a conclusion. Olsten Kimberly Quality

Care v. Pettey, 328 Ark. 381, 944 S.W.2d 524 (1997). We will not reverse the Commission’s

decision unless we are convinced that fair-minded persons with the same facts before them

could not have reached the conclusions arrived at by the Commission. White v. Georgia-Pacific

Corporation, 339 Ark. 474, 6 S.W.3d 98 (1999). The determination of the credibility and

weight to be given a witness’s testimony is within the sole province of the Commission; the

Commission is not required to believe the testimony of any witness but may accept and

translate into findings of fact only those portions of the testimony it deems worthy of belief.

Farmers Cooperative v. Biles, 77 Ark. App. 1, 69 S.W.3d 899 (2002). The Commission has the

duty of weighing the medical evidence as it does any other evidence, and its resolution of the

medical evidence has the force and effect of a jury verdict. Continental Express v. Harris, 61
Ark. App. 198, 965 S.W.2d 811 (1998).


                                                 2
                                Cite as 2014 Ark. App. 240

      Here, the Commission made the following findings with respect to the decedent’s

overdose:

      1. The claimant died of an acute Methadone intoxication or overdose on September
      7, 2009.

      2. The claimant obtained his Methadone prescription on September 3, 2009, and the
      prescription provided that the claimant would take six Methadone pills per day.

      3. Between September 3, 2009, and September 7, 2009, the claimant consumed 41
      Methadone pills, which was 17 pills in excess of the 24 pills that he should have taken
      by prescription.

      4. The claimant became addicted to opioid medication prescribed for back pain by at
      least May 11, 2004, approximately one year before his back injury at work on April
      23, 2005.

      5. In the summer of 2009, the claimant obtained and consumed Oxycontin at the
      average rate of 4.7 pills per day when he was prescribed three pills per day.

      6. On the day before he died, the claimant’s wife requested that the claimant stop
      taking Methadone until he could see a doctor, but he continued to take Methadone
      thereafter.

      7. The claimant did not consume the extra 17 Methadone pills in order to commit
      suicide, to engage in a suicide gesture, or to engage in a dramatic act.

      8. The claimant’s consumption of 17 Methadone pills in excess of his prescription at
      some point between September 3, 2009, and September 7, 2009, is an independent
      intervening cause of his death. Specifically, the claimant has failed to establish that his
      2009 Methadone overdose is causally related to his 2005 work-related back injury. In
      addition, the claimant’s overdose was unreasonable under the circumstances.

      The record supports these findings, and we cannot say that reasonable minds could not

have arrived at the Commission’s conclusion on these facts. Here, there was evidence that

the decedent had been using opiates for some time prior to his compensable injury; had a

proclivity to drug addiction; had been filling Oxycontin prescriptions from two different


                                               3
                                  Cite as 2014 Ark. App. 240

doctors and taking almost twice the recommended dose; went to another, unapproved

physician for methadone because it was cheaper than Oxycontin; and took a substantial

overdose of the methadone—seventeen more pills than the twenty-four prescribed in the few

days prior to his death. Furthermore, the fact that decedent was able to coach football and

travel to Louisiana for football equipment shortly before his death supports the finding that

his overdose was not in response to uncontrolled pain but was instead simply the result of his

drug addiction. Evidence that the decedent was plainly intoxicated on the methadone shortly

before his death to such a degree that his wife hid his medications and threatened to have him

committed also supports this finding.

       It is true that there are cases, notably Eagle Safe Corp. v. Egan, 39 Ark. App. 79, 842
S.W.2d 438 (1992), where we have affirmed a finding of the Commission that an overdose

in pain medication was not unreasonable where the dosage had not been adequately

explained, the overdose was not excessive, and the death closely followed the injury. In those

circumstances, we held that the Commission could reasonably find that the overdose was a

reasonable response to work-related pain. However, we neither said nor implied in Eagle Safe

that the Commission could not reasonably have found to the contrary.                   An often

misunderstood point of appellate practice is that a given state of facts may support more than

one reasonable conclusion; thus, an appellate decision holding that a finding is reasonable does

not mean that a contrary finding would be ipso facto unreasonable. Furthermore, the factual

situations presented here and in Eagle Safe are not as similar as the beneficiaries suggest. Here,

the death is much more attenuated from the injury—four years later, with a history of


                                                4
                               Cite as 2014 Ark. App. 240

susceptibility to addiction and of abuse of opiates prior to the compensable injury.

Consequently, we hold that the Commission could reasonably find, on this record, that the

decedent’s overdose and resultant death was unreasonable and thus was an independent

intervening cause not related to the work.

      Our resolution of this issue renders moot the issue on cross-appeal, which concerned

whether a physician’s treatment was authorized, and we therefore do not address it.

      Affirmed; cross-appeal moot.

      HARRISON and GRUBER, JJ., agree.

      Moore, Giles & Matteson, LLP, by: Greg Giles, for appellant.

      Barber, McCaskill, Jones & Hale, P.A., by: Frank Baucum Newell, for appellees.




                                             5